FILED
                             NOT FOR PUBLICATION                             MAR 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 EMILIANO SOLIS,                                  No. 07-71619

               Petitioner,                        Agency No. A070-938-176

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Emiliano Solis, a native and citizen of Mexico, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KV/Research
withholding of removal, and relief under the Convention Against Torture (“CAT”).

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

adverse credibility findings, Sidhu v. INS, 220 F.3d 1085, 1088 (9th Cir. 2000), and

we review de novo constitutional issues, Vasquez-Zavala v. Ashcroft, 324 F.3d
1105, 1107 (9th Cir. 2003). We deny the petition for review.

       Substantial evidence supports the agency’s adverse credibility determination

because Solis failed to produce his brother’s testimony at the hearing to

corroborate his claim, where his brother was the only witness to events forming the

basis of Solis’ claim and was available to testify, see Sidhu, 220 F.3d at 1090-91

(IJ could properly fault applicant for failing to produce critical corroborating

witness from nearby suburb), and Solis’ explanation does not compel a contrary

conclusion, see Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the absence

of credible testimony, Solis’ asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

       Because Solis’ CAT claim is based on testimony the agency found not

credible, and there is no evidence in the record that compels a finding that it is

more likely than not he would be tortured if returned to Mexico, his CAT claim

also fails. See id. at 1156-57. Solis’ contention that the agency did not apply the

correct standard to his CAT claim is not supported by the record.


KV/Research                                2                                       07-71619
       We reject Solis’ contention that the IJ’s pretermission of his cancellation of

removal claim violated due process. See Lata, 204 F.3d at 1246 (requiring error

for due process violation).

       Solis’ contention that the qualifying relative requirement for cancellation of

removal violates equal protection is foreclosed by Sandoval-Luna v. Mukasey, 526
F.3d 1243, 1247 (9th Cir. 2008) (per curiam).

       PETITION FOR REVIEW DENIED.




KV/Research                                3                                    07-71619